Citation Nr: 1433360	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  13-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1990 to October 1994.  He had national guard and reserve service from November 1994 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in July 2012.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the Veteran contends that service connection is warranted for hearing loss in the left ear and that a higher disability rating is warranted for his service-connected right ear hearing loss.  He reported having experienced acoustic trauma during active service including as a result of artillery fire.  He asserted his hearing loss affected his employment and quality of life.  Service treatment records include audiometry examinations and a September 1992 report noting left ear pain and temporary hearing loss with a diagnosis of ear infection.  VA treatment records dated to August 2012 have been associated with the appellate record.  Although the record include a VA audiologist opinion relating the Veteran's left ear hearing loss to service, service connection is shown to have been denied because audiometry findings did not demonstrate a current disability for VA compensation purposes.

VA treatment records show the Veteran has been provided bilateral hearing aids and that a November 2011 report noted auditory brainstem response (ABR) testing results were positive for retrocochlear involvement in the right ear.  He was referred to an ear, nose, and throat (ENT) specialist and a December 2011 ENT consult noted asymmetric hearing loss, worse in the right ear.  The treatment plan included referral for a magnetic resonance imaging (MRI) scan.  A January 2012 report noted the MRI study was completed, but the results of the study were not provided.  The Veteran subsequently underwent a VA audiology examination in March 2012; however, the examiner did not address the evidence of record demonstrating a left ear infection during active service and did not address the January 2012 MRI results.  Therefore, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, including all reports associated with a January 2012 MRI study and any subsequent ENT review of that study, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the Veteran for a VA audiology examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has a present left ear hearing loss for VA compensation purposes that was incurred or aggravated as a result of service, and as to the current severity of his service-connected right ear hearing loss.  The claims file should be provided to the examiner for review in connection with the examination.  The examiner should address the relevant medical evidence of record, including service treatment records noting a left ear infection in September 1992 and VA treatment records noting retrocochlear involvement in the right ear in November 2011 and a January 2012 MRI study.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

